DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1.   (Currently Amended)  An ophthalmic lens comprising:
a main body comprising a first surface and a second surface opposite the first surface, the main body having a diameter, a base curve, a peripheral thickness, and a center thickness;
wherein, one or more of the diameter, the base curve, the peripheral thickness, or the center thickness are configured such that a dsag is less than 1.3% when comparing a first orientation of the main body with at least a portion of the first surface abutting an eye of a wearer and a second orientation of the main body with at least a portion of the second surface abutting the eye of the wearer[[.]], and
wherein dsag is the deviation in sag.

, and
wherein dsag is the deviation in sag.
18.    (Currently Amended)  The ophthalmic lens of claim 16, wherein the edge profile and one or more of the diameter, the base curve, or the thickness profile are configured such that a dsag is less than 1.1% when comparing a first orientation of the main body with at least a portion of the first surface abutting an eye of a wearer and a second orientation of the main body with at least a portion of the second surface abutting the eye of the wearer[[.]], and
wherein dsag is the deviation in sag.
19.    (Currently Amended) The ophthalmic lens of claim 16, wherein the edge profile and one or more of the diameter, the base curve, or the thickness profile are configured such that a dsag is less than 1.0% when comparing a first orientation of the main body with at least a portion of the first surface abutting an eye of a wearer and a second orientation of the main body with at least a portion of the second surface abutting the eye of the wearer[[.]], and
wherein dsag is the deviation in sag.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2019 was considered by the examiner.
Drawings
The drawings were received on 3/28/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
Regarding Claim 1, Morris et al. (US 2003/0086055) discloses 
an ophthalmic lens (Paragraph 0015) comprising:
a main body comprising a first surface and a second surface opposite the first surface (Abstract), the main body having a diameter (Paragraph 0076), a base curve (Paragraph 0057), a peripheral thickness (Paragraph 0027), and a center thickness (Paragraphs 0027 and 0225);
Morris et al. does not specifically disclose
wherein, one or more of the diameter, the base curve, the peripheral thickness, or the center thickness are configured such that a dsag is less than 1.3% when comparing a first orientation of the main body with at least a portion of the first surface abutting an eye of a wearer and a second orientation of the main body with at least a portion of the second surface abutting the eye of the wearer, where dsag is the deviation in sag.
Additionally, neither Barth et al. (US 5,210,553), Norrby et al. (US 8,998,415), Norrby et al. (US 8,020,995), Norrby et al. (US 8,556,426), Norrby et al. (US 9,504,377), Morris et al. (US 6,789,896), Unterkofler et al. (US 10,830,666), Unterkofler et al. (US 
Regarding Claim 16, Morris et al. (US 2003/0086055) discloses 
an ophthalmic lens (Paragraph 0015) comprising:
a main body comprising a first surface and a second surface opposite the first surface (Abstract), the main body having a diameter (Paragraph 0076), a base curve (Paragraph 0057),
a thickness profile (Paragraphs 0027 and 0225), and an edge profile (Paragraph 0027),
Lindacher et al. (US 2004/0156013) further discloses 
wherein, the edge profile and one or more of the diameter, the base curve, or the thickness profile are configured such that an apex height measured from an edge apex to a nearest surface of the eye is less than or equal to 0.020mm (Paragraph 0028)
Neither Morris et al. nor Lindacher et al. disclose
when the lens is in an inverted orientation with at least a portion of the second surface abutting the eye of the wearer.
Additionally, neither Barth et al. (US 5,210,553), Norrby et al. (US 8,998,415), Norrby et al. (US 8,020,995), Norrby et al. (US 8,556,426), Norrby et al. (US 9,504,377), Morris et al. (US 6,789,896), Unterkofler et al. (US 10,830,666), Unterkofler et al. (US .
Claims 1-30 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an ophthalmic lens comprising “wherein, one or more of the diameter, the base curve, the peripheral thickness, or the center thickness are configured such that a dsag is less than 1.3% when comparing a first orientation of the main body with at least a portion of the first surface abutting an eye of a wearer and a second orientation of the main body with at least a portion of the second surface abutting the eye of the wearer, where dsag is the deviation in sag”, along with other claim limitations. Claims 2-15 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 16:  The prior art of record does not disclose or suggest an ophthalmic lens comprising “when the lens is in an inverted orientation with at least a portion of the second surface abutting the eye of the wearer.”, along with other claim limitations. Claims 17-30 are allowable due to pendency on amended independent claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872